Citation Nr: 1220741	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active military duty from May 1944 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In a May 2012 brief, the Veteran's representative raised the issue of entitlement to service connection for coronary artery disease, to include as due to asbestosis.  As this claim has not been adjudicated by the RO, the Board does not have jurisdiction, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In October 2008, the Veteran submitted a claim of entitlement to a total rating based on individual unemployability (TDIU).  Pursuant to this claim, the Veteran was afforded two VA examinations in July 2009; one to assess the severity of his service-connected bilateral hearing loss and tinnitus and the effect each had on his employability, and the other to assess the severity of his service-connected asbestosis and the effect it had on his employability.  After his claim of entitlement to TDIU was denied, the Veteran perfected an appeal.

In August 2010, the Board remanded the Veteran's claim of entitlement to TDIU for additional development, including obtaining clarification as to the Veteran's education and work history and referring the Veteran's claim for extraschedular consideration.  The Board also directed the RO to obtain supplemental opinions from the two July 2009 VA examiners or, if the Veteran asserts that a disability worsened, provide a new VA examination to assess the severity thereof.

In September 2010, the Veteran submitted additional details regarding his education and work history.  Therein, the Veteran asserted that his service-connected bilateral hearing loss had worsened since the July 2009 VA audiological examination.

In December 2010, the examiner that conducted the July 2009 VA examination regarding asbestosis provided a supplemental opinion.  The examiner opined as follows:

[C]larification of medical opinion for examination on July 16, 2009 in reference service connection for asbestosis and employability.  [Claims file] has been received and reviewed.  Veteran is 82 [years old] male with multiple medical problems including arthritis and coronary artery disease as well as [being an] octogenarian[,] which would limit his employment alone.  Veteran was previously a truck driver and would not be able to perform this job based on his entire condition.  If addressing only his mild restrictive lung disease, he might be able to perform this task but it would be difficult to determine; therefore, the determination of sedentary employment was given; ie [sic], answering a phone, filing papers, desk work.  Most individuals with mild restrictive lung disease (not including age or other factors) should be able to do mild exertional work, some lifting [of] 10-20 [pounds], climbing into and out of truck and drive a truck.  He may have some problem if the job required lifting heavy objects[,] loading[,] and unloading a truck.
 
Because the Veteran asserted that his bilateral hearing loss had increased in severity since the July 2009 VA audiological examination, the RO afforded him another VA examination in November 2011.  After a thorough audiological examination, the examiner opined as follows:

The [Veteran's] hearing loss is moderately severe and would impact the ability to safely drive an 18 wheel truck without the use of hearing aids.  The [V]eteran also drove a car to delivery pizzas for a period of time more recently.  When asked if he wanted to work anymore he stated 'no, I am over 80 years old.'  Driving a semi is unrealistic for several reasons as well as the impact of the hearing loss.  The use of amplification has been successful and the [V]eteran presents himself wearing hearing aids.  The Veteran states that he uses the hearing aids everyday.

The Veteran's claim was then readjudicated in an April 2012 supplemental statement of the case before being remitted to the Board for further appellate review.

Generally, VA will award TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As asserted by the Veteran's representative in a May 2012 brief, neither the December 2010 supplemental opinion nor the November 2011 VA examination contemplated all of the Veteran's service-connected disabilities with respect to the Veteran's employability.  The December 2010 VA examiner restricted the opinion to the Veteran's employability based on the severity of the Veteran's asbestosis, and the November 2011 VA examiner limited the analysis as to the Veteran's employability to the Veteran's bilateral hearing loss and tinnitus.  As such, the Board finds that neither the December 2010 opinion nor the November 2011 opinion addressed all of the Veteran's service-connected disabilities and, thus, both are inadequate for purposes of determining the Veteran's entitlement to TDIU.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand for another VA examination is required.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities of asbestosis, bilateral hearing loss, and tinnitus, either alone or acting in concert, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's TDIU claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

